13-962
         Zhang v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A200 172 732
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of July, two thousand fifteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                PETER W. HALL,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       JUNLI ZHANG, AKA JUN LI ZHANG,
14                Petitioner,
15
16                        v.                                    13-962
17                                                              NAC
18
19       LORETTA E. LYNCH, UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                Troy Nader Moslemi, New York, New
25                                      York.
26
27       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
28                                      General; Cindy S. Ferrier, Assistant
29                                      Director; Sunah Lee, Trial Attorney,
 1                           Office of Immigration Litigation,
 2                           United States Department of Justice,
 3                           Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Junli Zhang, a native and citizen of the People’s

10   Republic of China, seeks review of a February 21, 2013,

11   order of the BIA affirming the September 1, 2011, decision

12   of Immigration Judge (“IJ”) Barbara A. Nelson, denying her

13   asylum, withholding of removal, and relief under the

14   Convention Against Torture (“CAT”).     In re Junli Zhang, No.

15   A200 172 732 (B.I.A. Feb. 21, 2013), aff’g No. A200 172 732

16   (Immig. Ct. N.Y. City Sept. 1, 2011).    We assume the

17   parties’ familiarity with the underlying facts and

18   procedural history in this case.

19       We have reviewed both the IJ’s and the BIA’s opinions

20   “for the sake of completeness.”    Zaman v. Mukasey, 514 F.3d

21   233, 237 (2d Cir. 2008).   The applicable standards of review

22   are well established.   See 8 U.S.C. § 1252(b)(4)(B); see

23   also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

24   2009).


                                   2
 1       Absent past persecution, an alien may establish

 2   eligibility for asylum by demonstrating a well-founded fear

 3   of future persecution.     See 8 C.F.R. § 1208.13(b)(2).   To

 4   establish a well-founded fear of a forced abortion or

 5   sterilization under a coercive population control policy, an

 6   applicant is required to “(1) identif[y] the government

 7   policy implicated by the births at issue, (2) establish[]

 8   that government officials would view the births as a

 9   violation of the policy, and (3) demonstrate[] a reasonable

10   possibility that government officials would enforce the

11   policy against [the applicant] through means constituting

12   persecution.”     Jian Hui Shao v. Mukasey, 546 F.3d 138, 143

13   (2d Cir. 2008).

14       The agency did not err in concluding that Zhang failed

15   to demonstrate the objective reasonableness of her fear of

16   harm under China’s coercive population control policy.     As

17   the agency found, she did not establish that family planning

18   officials would consider her to be in violation of China’s

19   one child policy, because she only has one child with her

20   husband.   See id.    Her assertion that she and her husband

21   want to have a second child in the future is speculative and

22   insufficient to establish her eligibility for asylum.      See


                                     3
 1   Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).

 2   Accordingly, the agency reasonably denied Zhang asylum,

 3   withholding of removal, and CAT relief because those claims

 4   were based on the same factual predicate.   See Paul v.

 5   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).   We need not

 6   review the agency’s alternative bases for denying relief.

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.   Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34(b).

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk
17
18
19




                                   4